DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 27 September 2021 has been entered.  Claims 1-2 and 5-6 are currently amended.  Claims 11-13 are newly added.  Claims 1-13 are currently pending. 
Claims 1-12 are rejected.  Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 27 September 2021, regarding claims 1-12, have been fully considered but they are not persuasive. 
Respectfully, the Applicant’s arguments are directed towards a more narrow interpretation of the claims than that which is merited by the applied amendments.  Under the broadest reasonable interpretation of the claims, the claims are obvious in light of the prior art, as is demonstrated in the rejections below.  Furthermore, even if the prior art did not show the narrower interpretation which is argued, the Examiner notes that many of the elements on which the Applicant relies in their arguments (e.g., a rounded edge on the inner deflector) appear to be no more than a design choice. 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 13 is rendered allowable by the inclusion of the limitation “the solid flat surface is defined by a fourth diameter greater than the second diameter at the opening of the inner deflector” which, in combination with the limitations of claims 1 and 12 from which claim 13 depends, is neither anticipated by nor obvious in light of the prior art. 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1 is objected to because the claimed diameters do not match the diameters described in the amended specification or shown in the amended drawings.  Specifically, claim 1 is amended to require “an inner deflector with a rounded edge creating an opening defined by a second diameter…”, wherein the diameter described in the claim is instead called D3, indicated to be the third diameter, in both the amended drawings and the amended specification; and claim 1 is amended to require “the inlet tube with an edge defining a third diameter…”, wherein the diameter described in the claim is instead called D2, indicated to be the second diameter, in both the amended drawings and the amended specification.
Claim 5 includes similar language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 requires “a third diameter that is smaller than the first diameter and the second diameter”, but has no previously defined “first diameter”.  
Claim 5 further requires “a plurality of hoods configured to be coupled to an air conduit… airborne components from the metal working applications… pass through each hood to a common air conduit…”.  It is the Examiner’s understanding that the “air conduit” and “common air conduit” are the same element, based on the original disclosure.  If this is the case, claim 5 should be amended to have consistent wording throughout, so as to claim: “a plurality of hoods configured to be coupled to a common air conduit… airborne components from the metal working applications… pass through each hood to the common air conduit…”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Niekerk (U.S. Patent No. 5904751) in view of Sas et al. (WO 2008090080, copy and machine translation previously provided) and Dudash et al. (U.S. Patent No. 7503951).
Regarding claim 1, Van Niekerk (Fig. 10) teaches an evacuation system (separation apparatus 300) comprising: 
an air handling system (separation apparatus 300) for drawing components comprising air, fumes, smoke, or particulate, or a combination thereof (see arrows drawing air into duct 348), from a metal working applications; 
an air conduit (duct 348) coupled to the air handling system for conveying suctioned air and the components (including air, fumes, or smoke) from the metal working applications towards the air handling system (see arrows showing airflow in Fig. 10), wherein the air conduit comprises a first diameter (central circular air outlet 308, see Fig. 10, inherently has a diameter); and 
a hood (hood 344) coupled to the air conduit (see Fig. 10) and configured to be positioned at the metal working application, the hood comprising: 
a structure defining a circuitous path for particulate (see arrows showing airflow in Fig. 10) that, in operation, allows the airborne components (including air, fumes, or smoke) to pass through the hood to the air conduit (see arrows showing airflow in Fig. 10) and causes the particulate to cool (due to the path, as per the Applicant’s admission in Arguments submitted 29 October 2018, see page 4, “the structure of the hood defines the circuitous path for particulate, and the structural features of the circuitous path allow the airborne components to pass through the hood to the air conduit but cause the particulate to cool”), wherein the structure comprises an inner deflector (vessel 302) with a rounded edge (see in Fig. 8 that the vessel 302 has a circular shape, meaning the edge of the vessel 302 is round) creating an opening defined by a second diameter (outer wall 312 typically has a diameter "D.sub.2"), the opening corresponding to a first sharp turn through which suctioned air flows through the circuitous path (see sharp turn in airflow at circumferentially extending air inlet 318 provided between the upper end of the outer wall 312 and the flange 306); and 
an inlet tube extending into the structure (cylindrical component 314), the inlet tube with an edge defining a third diameter (inner wall 314 typically has a diameter "D.sub.1") that is smaller than the second diameter (see Fig. 10), the edge corresponding to a second sharp turn through which suctioned air flows through the circuitous path (see sharp turn in airflow at bottom of cylindrical component 314), [the structure] comprising one or more baffles arranged within an interior of [the structure], each baffle having a plurality of apertures through which the suctioned air from the metalworking applications is drawn prior to being conveyed through the air conduit (Col. 11 ll. 25-28, “annular apertured support 328, eg a piece of mesh or the like, while a further annular apertured support 330 is located on top of the bed 324 to hold the curled separating media 70 in position”). 
Van Niekerk does not positively state that the fume system is positioned at a metal working application. 
However, it should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this instance, the claimed use of the hood at a metal working application does not differentiate the claimed apparatus from a prior art apparatus, as the prior art apparatus teaches all of the structural limitations of the claim.  
The Applicant has not disclosed that having the rounded edge solves any stated problem or is for any particular purpose.  Moreover, it appears that the inner deflector would perform equally well with any edge geometry.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the edge a rounded edge, because the geometry of the edge does not appear to provide unexpected results. 
Van Niekerk is silent regarding the third diameter being smaller than the first diameter. 
However, Sas (Fig. 1-3) teaches an evacuation system (see Fig. 1-3) comprising an air conduit (conduit C), wherein the air conduit comprises a first diameter (see Fig. 3, diameter at the top of the conduit C is the first diameter), further comprising an inlet tube extending into the structure (central body 2), the inlet tube with an edge defining a third diameter that is smaller than the first diameter (outlet opening 4 has a third diameter that is within the conduit C and is smaller than the diameter of conduit C). 
Van Niekerk is silent as to the third diameter being smaller than the first diameter.  Applicant has not disclosed that having the third diameter smaller than the first diameter solves any stated problem or is for any particular purpose.  Moreover, it appears that the evacuation system would perform equally well with the first and third diameter being approximately equal, as shown in Van Niekerk.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to ensure the two elements have a relationship as claimed, because the relative sizing of the elements does not appear to provide unexpected results. 
It would have been obvious to one skilled in the art at the time of the invention to modify the relative size of the diameter(s) of the opening of the air conduit and the inlet tube by combining prior art elements according to known methods to yield predictable results as taught by Sas into the teachings of Van Niekerk because it does no more than yield predictable results of ensuring the air provides a constant and stable flow through the evacuation system, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Van Niekerk is silent regarding the one or more baffles being arranged within an interior of the inlet tube. 
However, Dudash (Fig. 3-4, 7-9) teaches an evacuation system (Abstract, “fume collection chamber includes a fume chamber housing, a door attached to the housing, a filter support connected to the housing, a hood connected to the housing and a connector attached to the housing and/or the hood”), comprising an inlet tube (hood 62) comprising one or more baffles arranged within an interior of the inlet tube (screen 92), each baffle having a plurality of apertures through which the suctioned air from the metalworking applications is drawn prior to being conveyed through the air conduit (a screen, by definition, has a plurality of apertures; Abstract, “system for measuring fume generation rates and total fume emissions of welding and allied processes includes a fume collection chamber and an automated welding assembly”). 
It would have been obvious to one skilled in the art at the time of the invention to ensure the one or more baffles are arranged within an interior of the inlet tube by combining prior art elements according to known methods to yield predictable results as taught by Dudash into the teachings of Van Niekerk because it does no more than yield predictable results of providing a single, continuous baffle element, which would be simple to access, clean, and replace, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 2, Van Niekerk in view of Sas and Dudash teaches the system of claim 1, wherein the structure defining the circuitous path comprises an outer shroud (Van Niekerk:  hood 344), the inner deflector (Van Niekerk:  outer wall 312) disposed in the outer shroud (Van Niekerk:  see Fig. 10) and defining the first sharp turn for fumes drawn between the outer shroud and the inner deflector (Van Niekerk:  see Fig. 10), and wherein the inlet tube (Van Niekerk:  cylindrical component 314) is disposed in the inner deflector (Van Niekerk:  see Fig. 10) and defines within the inner deflector the second sharp turn for the components (Van Niekerk:  see Fig. 10).

Regarding claim 3, Van Niekerk in view of Sas and Dudash teaches the system of claim 2, wherein the baffles are disposed in the inlet tube that allows passage of the airborne components but that interferes with passage of the particulate matter (Van Niekerk:  Abstract, “gas or vapor stream contaminated with an undesired substance or contaminant downwardly through a bed of curled separating media. The undesired substance or contaminant is allowed to separate from the gas or vapor as it passes through the bed. Purified gas or vapor is withdrawn from the bed”; Dudash:  it is the nature of a screen 92 to separate large physical elements from smaller, gaseous/airborne components).

Regarding claim 11, Van Niekerk in view of Sas and Dudash teaches the system of claim 1, wherein the first sharp turn at the rounded edge of the inner deflector is between 90 degrees and 180 degrees (Van Niekerk:  see sharp turn in airflow at circumferentially extending air inlet 318 provided between the upper end of the outer wall 312 and the flange 306; the sharp turn is clearly shown to be between 90 degrees and 180 degrees).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Niekerk (U.S. Patent No. 5904751) in view of Sas et al. (WO 2008090080, copy and machine translation provided) and Dudash et al. (U.S. Patent No. 7503951) as applied to claim 3 above, and further in view of Wonsetler (U.S. Patent No. 5511764).
Regarding claim 4, Van Niekerk in view of Sas and Dudash teaches the system of claim 3. 
Van Niekerk in view of Sas and Dudash are silent regarding each baffle having a plate-like structure. 
However, Wonsetler (Fig. 1-3) teaches an evacuation system (Title, “Self-exhausting welding station”), wherein each baffle has a plate-like structure (horizontal panel 104).
It would have been obvious to one skilled in the art at the time of the invention to ensure that each baffle has a plate-like structure by simple substitution of one known element for another to obtain predictable results as taught by Wonsetler into the teachings of Van Niekerk in view of Sas and Dudash because it does no more than yield predictable results of ensure that the baffle is capable of withstanding any force applied by the combination of the exiting air and any particulate striking its surface, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claims 9 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Niekerk (U.S. Patent No. 5904751) in view of Sas et al. (WO 2008090080, copy and machine translation provided) and Dudash et al. (U.S. Patent No. 7503951) as applied to claim 1 above, and further in view of Chang (U.S. Patent No. 6569008).
Regarding claim 9, Van Niekerk in view of Sas and Dudash teaches the system of claim 1. 
Van Niekerk in view of Sas and Dudash are silent regarding a first baffle comprising a plurality of apertures of a first size and a second baffle comprising a plurality of apertures of a second size different from the first size.
However, Chang (Fig. 6-7) teaches a system (Title, “Network for an oil-smoke exhausting device”), wherein a first baffle comprises a plurality of apertures of a first size and a second baffle comprises a plurality of apertures of a second size different from the first size (see Fig. 6, wherein one baffle is the rack 45 and the other is the net 1, and wherein the openings/apertures of the rack 45 and the net 1 are clearly of differing sizes).
It would have been obvious to one skilled in the art at the time of the invention to include the respective baffles with apertures of different sizes by combining prior art elements according to known methods to yield predictable results as taught by Chang into the teachings of Van Niekerk in view of Sas and Dudash because it does no more than yield predictable results of providing a means to filter out progressively finer particles, as encouraged by Wonsetler, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 12, Van Niekerk in view of Sas and Dudash teaches the system of claim 1, wherein the inner deflector comprises a solid surface oriented perpendicular to a direction of air flowing into the hood (Van Niekerk:  concave-shaped or dish-shaped floor 310 is a solid surface generally perpendicular to a direction of air flowing into the hood 344). 
Van Niekerk in view of Sas and Dudash is silent regarding the inner deflector comprising a solid flat surface.
However, Chang (Fig. 1-7) teaches an evacuation system (Title, “Network for an oil-smoke exhausting device”), wherein the deflector comprises a solid flat surface (see Fig. 3 and 5, collector 15 has a solid flat surface at the bottom acting as a congealed oil-smoke collector).
Van Niekerk discloses an inner deflector with a rounded solid surface.  Van Niekerk does not teach that the solid surface is flat.  The Applicant has not disclosed that having the solid surface as a flat solid surface solves any stated problem or is for any particular purpose.  Moreover, it appears that the solid surface would perform equally well with a flat or rounded shape.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the rounded solid surface a flat solid surface, because the flatness of the surface does not appear to provide unexpected results or be applied for a specific reason. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Niekerk (U.S. Patent No. 5904751) in view of Sas et al. (WO 2008090080, copy and machine translation provided) and Dudash et al. (U.S. Patent No. 7503951) as applied to claim 1 above, and further in view of Sommer (U.S. Patent No. 4078477).
Regarding claim 10, Van Niekerk in view of Sas and Dudash teaches the system of claim 1. 
Van Niekerk in view of Sas and Dudash are silent regarding the plurality of apertures on a respective baffle are of a different alignment from the plurality of apertures on another baffle.
However, Sommer (Fig. 1) teaches a protective screen for an air intake system (Col. 1 lines 7-8, “present invention relates to a new and improved construction of protective grating or screen”), wherein the plurality of apertures on a respective baffle are of a different alignment from the plurality of apertures on another baffle (Col. 3 lines 14-23, “As will be seen from FIG. 1, the V-shaped profile ledge members 1 and 2 are arranged mutually offset with respect to one another in two rows. The profile ledge members 2 of the second row, with respect to the flow direction, are provided with guide devices 3 forming channel walls. The spaces 1a between the V-shaped profile ledge members 1 of the first row are situated opposite the profile ledge members 2 of the second row. The flow directions are indicated by the unmarked arrows”).
It would have been obvious to one skilled in the art at the time of the invention to include the misaligned baffle apertures by simple substitution of one known element for another to obtain predictable results as taught by Sommer into the teachings of Van Niekerk in view of Sas and Dudash because it does no more than yield predictable results of providing a means to ensure that particulates do not pass by the baffle plate arrangement, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Niekerk (U.S. Patent No. 5904751) in view of Enzenroth et al. (Published U.S. Patent Application No. 20050170767) and Dudash et al. (U.S. Patent No. 7503951).
Regarding claim 5, Van Niekerk (Fig. 10) teaches an evacuation system (separation apparatus 300) comprising: 
a hood (hood 344) configured to be coupled to an air conduit (see Fig. 10), wherein the hood is positioned at a respective metal working application, each hood comprising a structure an inner deflector (vessel 302) with a rounded edge (see in Fig. 8 that the vessel 302 has a circular shape, meaning the edge of the vessel 302 is round) creating an opening defined by a second diameter (outer wall 312 typically has a diameter "D.sub.2"), the opening corresponding to a first sharp turn through which suctioned air flows defining a circuitous path (see sharp turn in airflow at circumferentially extending air inlet 318 provided between the upper end of the outer wall 312 and the flange 306) for the components (including air, fumes, or smoke) that, in operation, allows airborne components from the metal working applications to pass through each hood to a common air conduit (see arrows showing airflow in Fig. 10) and causes particulate matter from the metal working applications to cool (due to the path, as per the Applicant’s admission in Arguments submitted 29 October 2018, see page 4, “the structure of the hood defines the circuitous path for particulate, and the structural features of the circuitous path allow the airborne components to pass through the hood to the air conduit but cause the particulate to cool”); and 
an inlet tube arranged within each hood (cylindrical component 314) and configured to convey air components from the structure to the common air conduit (see arrows showing airflow in Fig. 10), wherein each inlet tube has an edge defining a third diameter that is smaller than the first diameter and the second diameter (inner wall 314 typically has a diameter "D.sub.1", relative sizes can clearly be seen in Fig. 10), the edge corresponding to a second sharp turn through which suctioned air flows through the circuitous path (see sharp turn in airflow at bottom of cylindrical component 314), and 
wherein each [structure] comprises one or more baffles, each baffle having a plurality of apertures through which the suctioned air from the metalworking applications is drawn prior to being conveyed through the air conduit (Col. 11 ll. 25-28, “annular apertured support 328, eg a piece of mesh or the like, while a further annular apertured support 330 is located on top of the bed 324 to hold the curled separating media 70 in position”). 
Van Niekerk does not positively state that the fume system is positioned at a metal working application. 
However, it should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this instance, the claimed use of the hood at a metal working application does not differentiate the claimed apparatus from a prior art apparatus, as the prior art apparatus teaches all of the structural limitations of the claim.  
The Applicant has not disclosed that having the rounded edge solves any stated problem or is for any particular purpose.  Moreover, it appears that the inner deflector would perform equally well with any edge geometry.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the edge a rounded edge, because the geometry of the edge does not appear to provide unexpected results. 
Van Niekerk is silent regarding a plurality of hoods configured to be coupled to an air conduit. 
However, Enzenroth (Fig. 1) teaches a fume evacuation system (Abstract, “exhaust fan assembly is provided for expelling contaminated air from a building”, building ventilation system 20) comprising: 
a plurality of hoods (one or more fume hoods 22) configured to be coupled to an air conduit (manifold 34), wherein each hood of the plurality of hoods is positioned at a respective metal working application (chamber 28, Paragraph 30, “commercial kitchens, laboratories, manufacturing facilities, or other appropriate locations throughout a building that create noxious or other gasses that are to be vented from the building”). 
It would have been obvious to one skilled in the art at the time of the invention to ensure that the hood of Van Niekerk could be duplicated and coupled to a common air conduit by applying a known technique to a known device ready for improvement to yield predictable results as taught by Enzenroth, because it does no more than yield predictable results of providing a system with multiple workspaces, to accommodate for more workers, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Van Niekerk is silent regarding the one or more baffles being arranged within an interior of the inlet tube. 
However, Dudash (Fig. 3-4, 7-9) teaches an evacuation system (Abstract, “fume collection chamber includes a fume chamber housing, a door attached to the housing, a filter support connected to the housing, a hood connected to the housing and a connector attached to the housing and/or the hood”), comprising an inlet tube (hood 62) comprising one or more baffles arranged within an interior of the inlet tube (screen 92), each baffle having a plurality of apertures through which the suctioned air from the metalworking applications is drawn prior to being conveyed through the air conduit (a screen, by definition, has a plurality of apertures; Abstract, “system for measuring fume generation rates and total fume emissions of welding and allied processes includes a fume collection chamber and an automated welding assembly”). 
It would have been obvious to one skilled in the art at the time of the invention to ensure the one or more baffles are arranged within an interior of the inlet tube by combining prior art elements according to known methods to yield predictable results as taught by Dudash into the teachings of Van Niekerk because it does no more than yield predictable results of providing a single, continuous baffle element, which would be simple to access, clean, and replace, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 6, Van Niekerk in view of Enzenroth and Dudash teaches the system of claim 5, wherein the structure defining the circuitous path comprises an outer shroud (Van Niekerk:  hood 344), the inner deflector (Van Niekerk:  vessel 302 with outer wall 312) disposed in the outer shroud (Van Niekerk:  see Fig. 10) and defining the first sharp turn for fumes drawn between the outer shroud and the inner deflector (Van Niekerk:  see Fig. 10), and the inlet tube (Van Niekerk:  cylindrical component 314) disposed in the inner deflector (Van Niekerk:  see Fig. 10) and defining with the inner deflector the second sharp turn for the components (Van Niekerk:  see Fig. 10). 

Regarding claim 7, Van Niekerk in view of Enzenroth and Dudash teaches the system of claim 6, comprising a deflecting structure (Van Niekerk:  bed 324 to hold the curled separating media 70) disposed in the inlet tube (Van Niekerk:  cylindrical component 314; Dudash:  shows location of baffles and filters in the inlet tube structure) that allows passage of the airborne components but that interferes with passage of particulate matter (Van Niekerk:  Col. 11 ll. 25-28, “annular apertured support 328, eg a piece of mesh or the like, while a further annular apertured support 330 is located on top of the bed 324 to hold the curled separating media 70 in position”).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Niekerk (U.S. Patent No. 5904751) in view of Enzenroth et al. (Published U.S. Patent Application No. 20050170767) and Dudash et al. (U.S. Patent No. 7503951) as applied to claim 5 above, and further in view of Wonsetler (U.S. Patent No. 5511764).
Regarding claim 8, Van Niekerk in view of Enzenroth and Dudash teaches the system of claim 5. 
Van Niekerk in view of Enzenroth and Dudash are silent regarding the baffles include a plate-like structure with a plurality of apertures through which the components may pass.
However, Wonsetler (Fig. 1-3) teaches an evacuation system (Title, “Self-exhausting welding station”), wherein each baffle has a plate-like structure (horizontal panel 104) with a plurality of apertures through which the components may pass (plurality of slot perforations 108 formed in the panel 104).
It would have been obvious to one skilled in the art at the time of the invention to ensure that each baffle has a plate-like structure by simple substitution of one known element for another to obtain predictable results as taught by Wonsetler into the teachings of Van Niekerk in view of Enzenroth and Dudash because it does no more than yield predictable results of ensure that the baffle is capable of withstanding any force applied by the combination of the exiting air and any particulate striking its surface, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762